DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The above claims are indefinite for the following reasons:
1) In claim 1, from which all other claims depend, on line 14, the term “of the slag present” is confusing and it seems the term should be reworded as “on slag present”.
2) In claim 1, the term “of the hinge type” renders the claim indefinite in that it is not clear what, other than a hinge would meet the limitations of this term, i.e. what frames would fall within the scope of “type”.
3) In claim 3, the term “said working axis(X)” lacks antecedent basis rendering the scope of the claim indefinite. 
4) In claim 3 it is not clear how of in what manner the closing panel arrangement is intended to “take into account” the inclination, rendering the scope of the claim further indefinite.
5) In claim 5, it is not clear what limits to conductivity and mechanical strength would be required to meet the limitations in the claim of “high thermal conductivity” and “high mechanical strength”, rendering the scope of the claim indefinite. 
6) In claim 10, the term “the base surface of the slag channel” lacks antecedent basis rendering the scope of the claim indefinite.
7) In claim 12, the term “the steel tapping step” lacks antecedent basis, rendering the scope of the claim indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2007/0290420 to Wunsche (Wunsche). Wunsche teaches a method and apparatus including a slag door (2) mounted on a frame (37) mounted to a furnace (see paragraph [0002] for example) with a slag channel therethrough where the slag door includes a closing panel for closing access to the slag channel in a closed position and opening access in an open position, the slag door and frame structure also including a slag removal device (the wipers or arms (28)) for removing slag from the slag channel in the furnace, thereby showing all aspects of instant claims 1, 11 and 12.
With respect to claim 2, the arms (28) of Wunsche are hinged to the frame (at 59) and to a cleaning device (56) at a second end.
With respect to claim 3, to slag door of Wunsche is disposed at an angle.
With respect to claim 5, the door of Wunsche includes two metal layers, each of which meet the limitations of “high” strength and/or thermal conductivity.
With respect to claims 6, 7 and 10, the cleaning arms of Wunsche can ove as recited in these claims.
With respect to claim 8, the cleaning elements of Wunsche are “slightly” (a relative term fairly met by any amount) less than the width of the slag channel.
With respect to claim 9, the cleaning element of Wunsch includes at least two “teeth” (the end elements of arms 28) for scraping the slag channel.

Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of Newman, JR, and Miani et al, showing further examples of slag doors and slag cleaning devices, and Da Costa et al (the publication of the instant application are also cited.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R KASTLER whose telephone number is (571)272-1243. The examiner can normally be reached Mon-Fri 7-3:30 (typical).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCOTT R KASTLER/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



sk